United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1908
Issued: May 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 16, 2013 appellant filed a timely appeal from the March 1 and April 15, 2013
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that she
has reached maximum medical improvement (MMI) regarding her accepted condition of
bilateral carpal tunnel syndrome, warranting consideration of a schedule award pursuant to
5 U.S.C. § 8107; and (2) whether OWCP properly suspended appellant’s compensation benefits
effective April 7, 2013 due to her failure to submit a Form CA-1032 when requested.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 17, 1998 appellant, then a 52-year-old distribution clerk, filed an occupational
disease claim alleging that she sustained carpal tunnel syndrome in the performance of duty. By
decision dated October 9, 1998, OWCP accepted the claim for bilateral carpal tunnel syndrome
and carpal tunnel release. Appellant underwent surgery for her condition on January 20 and
June 16, 1999.
OWCP terminated appellant’s wage-loss compensation on November 15, 2000. It noted
that the medical evidence of record indicated that she was capable of performing the duties of her
position as a distribution clerk, as she had returned to limited-duty work.
In an attending physician’s report dated November 20, 2000, Dr. Hampton Jackson, a
Board-certified orthopedic surgeon, noted that he advised appellant to return to light-duty work
on November 17, 2000. He stated that it was undetermined at that time whether there were any
permanent effects as a result of her condition.
Appellant requested a schedule award on March 6, 2001.
By report dated April 13, 2001, Dr. Jackson stated that appellant had reached MMI on
that date. He recommended an impairment rating of 30 percent of her right and left upper
extremities. Dr. Jackson noted that there was additional impairment of the right and left arms
due to weakness, atrophy, pain or discomfort, which he rated bilaterally at 60 percent, stating
that it was grade 2 and referring to Table 16-10 and Table 16-15 of the American Medical
Association, Guides to Evaluation of Permanent Impairment, (A.M.A., Guides) fifth edition.
On June 15, 2001 OWCP informed appellant that the evidence of record was insufficient
to support her claim for a schedule award. It stated that she should submit a detailed narrative
medical report giving findings and an explanation as to how her permanent impairment resulted
from her employment injury, as well as a completed impairment evaluation sheet.
Described in an impairment evaluation sheet dated July 13, 2001, Dr. Jackson noted that
appellant had grade 2 sensory deficits or pain and using the A.M.A., Guides, fifth edition, he
calculated a 25.4 percent bilateral upper extremity impairment. He stated that she had normal
range of motion with both wrists. Dr. Jackson calculated appellant’s bilateral impairment due to
weakness or atrophy to be 30 percent. He asserted that her date of MMI was July 13, 2001.
Dr. Jackson reiterated these results in a narrative report of the same date.
On November 5, 2001 OWCP forwarded appellant’s case to a district medical adviser
(DMA) to determine whether she had reached MMI; whether she was eligible for a schedule
award; which part of her body was impaired; and the percentage of impairment. The DMA
responded on November 7, 2001, noting that an updated electromyogram (EMG) nerve
conduction velocity (NCV) from an independent examiner was required.
Dr. Jackson continued to submit progress reports regarding appellant’s condition.
Dr. Salim Y. Mansoor, a physician of physical medicine and rehabilitation, reported on
August 16, 2002 that he had performed an EMG/NCV test on appellant. He noted that there was
no history of any specific injury: she had work-related numbness and tingling in her hands since
2

1993, which became worse in 1995. Dr. Mansoor diagnosed appellant with status-post
decompression of the median nerve at the wrist bilaterally for carpal tunnel syndrome, with
normal distal motor and sensory latencies for the median nerve at the wrist bilaterally.
By report dated December 31, 2002, Dr. Jackson noted that appellant had weakness and
dysesthesias in her hands and that she had developed proximal radiation as well as distal
radiation. On examination, he noted a positive Tinel’s sign on the left and right. Dr. Jackson
diagnosed appellant with classical residual carpal tunnel syndrome, greater on the left than the
right and recommended that she see a hand surgeon for evaluation, followed by another
EMG/NCV test. On May 23, 2003 Dr. Jackson noted that appellant had no progressive atrophy
of the tendons, but that she was very weak both in pinch and grip. He noted progressing
tenosynovitis and Dupuytren’s fasciitis.
On October 17, 2003 a claims examiner documented a conversation she had with
appellant regarding her schedule award, after appellant had arrived at the office with
Dr. Jackson’s July 13, 2001 evaluation of permanent impairment. The claims examiner
explained to appellant that she could not receive a schedule award and regular compensation at
the same time, advising her that she could elect the Office of Personnel Management (OPM)
benefits, at which time OWCP could pay a schedule award. Appellant indicated that she did not
want to process her schedule award at that time and that she had heard that the employing
establishment would be reopening, so that she hoped to return to work. The claims examiner
noted that her schedule award would remain pending on the file until appellant decided to pursue
it.
By report dated March 3, 2006, Dr. Jackson stated that appellant had been back to work
for five weeks and that her symptoms had worsened. He stated that she had tingling and
dysesthesias in both hands. On examination, Dr. Jackson noted a positive Tinel’s sign and a
positive Phalen’s test, but no worsening atrophy in either thenar eminence.
In a claim for compensation dated March 21, 2006, appellant requested a schedule award.
By letter dated April 6, 2006, OWCP requested that Dr. Jackson provide an assessment of
appellant’s permanent impairment, including the date of MMI.
On June 30, 2006 Dr. Jackson provided an assessment of appellant’s permanent
impairment. He stated that she had reached her MMI for bilateral carpal tunnel syndrome, but
did not specify a date. Dr. Jackson calculated appellant’s permanent impairment under the
A.M.A., Guides at 38 percent bilaterally.
In a Form CA-110 dated December 12, 2006, a claims examiner noted that appellant’s
schedule award claim would be reviewed as soon as possible.
On August 30, 2007 Dr. Jackson stated that appellant’s symptoms had worsened.
Following appellant’s physical examination he noted a very active positive Tinel’s sign.
Dr. Jackson treated appellant by blocking the median nerve of the left wrist. In a report dated
September 27, 2007, Dr. Jackson noted improvement on the left carpal tunnel, but a positive
Tinel’s sign on the right carpal tunnel. He treated appellant by blocking the median nerve of the
right wrist.

3

By report dated April 17, 2009, Dr. Jackson noted a positive Tinel’s sign and weak pinch
and grip. He stated that appellant’s symptoms were stable. In a report dated November 18,
2009, Dr. Jackson noted increased symptoms and worsening of appellant’s Tinel’s signs.
On March 22, 2010 a claims examiner noted that appellant’s schedule award claim would
be reviewed as soon as possible.
In a report dated June 3, 2010, Dr. Jackson stated that appellant still had significant
symptoms and that she complained of left elbow pain. He noted that there was tendinitis and
epicondylitis related to her carpal tunnel syndrome.
Appellant filed a notice of recurrence of disability on November 18, 2010 in which she
noted continuing pain in both arms and low back. On December 31, 2010 she filed a revised
notice of recurrence in which she related that since November 18, 2010 she had been unable to
perform her usual work duties because she had been sent home due to the National Reassessment
Process.
In a supplemental rolls payment report dated January 4, 2011, OWCP noted that
appellant was sent home by the employing establishment due to inability to accommodate her
modified-duty assignment. It noted that it accepted her carpal tunnel syndrome recurrence
effective November 18, 2010. The case record reflects that appellant received compensation
benefits from November 20, 2010 until April 6, 2013.
On May 10, 2011 Dr. Jackson noted that appellant’s symptoms remained, noting a strong
Tinel’s sign on the left and an unchanged Phalen’s test. He stated that there was exacerbation of
her carpal tunnel syndrome on the left. By report dated June 23, 2011, Dr. Jackson noted that
appellant had a permanent nerve injury to her hands, making her incapable of gainful
employment, because repeated use of her hands would increase her pain and aggravate her
condition. He noted that there was no local Tinel’s sign in the area of her surgical incisions.
In a work capacity evaluation sheet dated July 27, 2011, Dr. Jackson stated that appellant
was permanently totally disabled from work. He checked a box indicating that MMI had not
been reached. On October 20, 2011 Dr. Jackson noted that he had met with appellant’s assigned
nurse and that her condition was permanent. He related that it was improbable that she could
return to full duties, but that he would send her to Dr. Ignacio for treatment by parenteral vitamin
therapy. By report dated December 6, 2011, Dr. Jackson noted that appellant’s condition
remained stable. He stated that she did not want to have another surgery and explained to her
that surgery could not reverse any nerve damage to her hands, but may prevent further
worsening. Dr. Jackson found appellant fit for light duty, but noted that the employing
establishment would not accommodate her.
On May 14, 2012 Dr. George H. Drakes, a Board-certified physician of physical
medicine and rehabilitation, noted that appellant had carpal tunnel syndrome and scheduled an
EMG/NCV of the upper extremities.
In a diagnostic report dated July 12, 2012, Dr. Ai Huong Phu stated his impression that
the EMG/NCV testing revealed no evidence of carpal tunnel syndrome or peripheral neuropathy.
The testing did reveal evidence of mild chronic C5 right radiculopathy.

4

By Form CA-1032 dated February 22, 2013, OWCP requested that appellant provide
information regarding any employment for which she had received a salary in the last 15 months,
any volunteer work she had performed in the same period, information about dependents, other
federal benefits, payments, third-party settlements or fraud offenses.
OWCP denied appellant’s claim for a schedule award by decision dated March 1, 2013.
It found that she had not submitted evidence supporting a finding that her condition had reached
MMI.
By decision dated April 15, 2013, OWCP suspended appellant’s compensation. It noted
that she had not replied to a CA-1032 form dated February 22, 2013.2
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.6
It is a well-settled rule that MMI arises at the point at which the injury has stabilized and
will not improve further. This determination is factual in nature and depends primarily on the
medical evidence.7 The determination of MMI is not to be based on surmise or prediction of
what may happen in the future.8 A schedule award is appropriate where the physical condition
of an injured member has stabilized, despite the possibility of an eventual change in the degree
of functional impairment in the member.9

2

Appellant elected to receive benefits from OPM effective April 7, 2013 in lieu of compensation benefits under
FECA.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id.

6

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
7

Peter C. Belkind, 56 ECAB 580 (2005).

8

See Delmer Jones, 28 ECAB 39, 41 (1976).

9

See Santo Panzica, 15 ECAB 458, 460-61 (1964).

5

ANALYSIS -- ISSUE 1
On March 1, 2013 OWCP denied appellant’s claim for a schedule award on the basis that
she had not established that her condition had reached a fixed and permanent state. The Board
affirms that the evidence of record does not establish MMI.
Appellant first requested a schedule award on March 6, 2001. On October 17, 2003 she
indicated that she did not want to process her schedule award at that time, after being informed
that she could not receive both regular compensation and a schedule award at the same time.
However, in the interim period, appellant submitted reports from Dr. Jackson containing dates of
MMI. In a report dated April 13, 2001, Dr. Jackson stated that she had reached MMI on that
date. In an impairment evaluation sheet dated July 13, 2001, he asserted that this was the date of
MMI. Appellant requested a schedule award again on March 21, 2006. By letter dated June 30,
2006, Dr. Jackson provided an assessment of her permanent impairment and stated that she had
reached MMI. However, in a report dated July 27, 2011, he checked a box indicating that
appellant had not reached MMI. Thus while Dr. Jackson in his earlier reports dating from 2001
to 2006 indicated that MMI had been reached, in a work capacity evaluation sheet dated July 27,
2011 he stated that she was permanently totally disabled from work, but checked a box
indicating that MMI had not been reached. The most recent medical evidence received from him
therefore did not support a finding of MMI. The other medical evidence of record, while
substantiating a waxing and waning of appellant’s condition, does not address the issue of MMI.
The Board concludes that OWCP properly determined that the medical evidence of
record does not establish MMI.
LEGAL PRECEDENT -- ISSUE 2
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.10
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.11 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested
report.12 At that time, OWCP will reinstate compensation retroactive to the date of suspension if
the employee remains entitled to compensation.13

10

5 U.S.C. § 8106(b).

11

20 C.F.R. § 10.528.

12

See N.G., Docket No. 12-981 (issued December 4, 2012); Lucille A. Pettaway, 55 ECAB 228, 232 (2004);
Demetrius Beverly, 53 ECAB 305, 307 (2002).
13

Id.

6

ANALYSIS -- ISSUE 2
OWCP requested that appellant submit a CA-1032 form with respect to any employment
activity performed for the prior 15 months. It requested the information by letter dated
February 22, 2013 and advised her to submit the form within 30 days or her compensation could
be suspended. The record established that appellant did not respond prior to the April 15, 2013
decision.
Based on the evidence of record, the Board finds that OWCP properly suspended
appellant’s compensation effective April 15, 2013 pursuant to 20 C.F.R. § 10.528.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she reached MMI regarding her
accepted condition of bilateral carpal tunnel syndrome, warranting consideration of a schedule
award pursuant to 5 U.S.C. § 8107. The Board further finds that OWCP properly suspended her
compensation for failure to submit a CA-1032 form when requested.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 15 and March 1, 2013 are affirmed.
Issued: May 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

